Citation Nr: 0710985	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-34 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ankle 
disability, to include gouty arthritis.

2.  Entitlement to service connection for left ankle 
disability, to include gouty arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1964, and from May 1965 to September 1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  

The issue of entitlement to service connection for left ankle 
disability, to include gouty arthritis, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Right ankle disability, to include gouty arthritis, was not 
manifested during the veteran's active duty service or for 
many years after discharge. 


CONCLUSION OF LAW

Right ankle disability, to include gouty arthritis, was not 
incurred or aggravated by the veteran's active duty service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
claimants in the development of evidence relevant to their 
claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In this case, the RO issued the veteran VCAA notices in 2002, 
2003, and 2004.  Those notices informed the veteran of the 
type of information and evidence that was needed to 
substantiate claims for service connection.  The notices did 
not inform the veteran of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disabilities on appeal.  Despite the inadequacy of the VCAA 
notices as to the elements of establishing a disability 
rating or an effective date, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision in the issue of entitlement to service connection 
for a right ankle disability.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the AOJ, the Board 
must consider whether the veteran has been prejudiced 
thereby).  The Board denies herein the claim for service 
connection for a right ankle disability.  As the RO will not 
be assigning a rating or effective date for such a 
disability, there is no possibility of prejudice to the 
veteran on the matters of a rating or an effective date.

VA has conducted all appropriate development of evidence 
relevant to the right ankle claim, and has secured all 
available evidence pertinent to that claim.  The veteran has 
had a meaningful opportunity to participate in the processing 
of that claim.  Although the veteran has not been afforded a 
VA medical examination with etiology opinion, the information 
and evidence of record contains sufficient competent medical 
evidence (in the form of negative service medical records and 
reports of inservice examinations) to decide the right ankle 
claim.  38 C.F.R. § 3.159(c)(4).  The Board finds that VA has 
adequately fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, the Board finds such error to be harmless 
error that would not reasonably affect the outcome of the 
veteran's right ankle claim.

Right Ankle Disability

The procedural history of this case is somewhat complicated.  
In July 2002, the veteran submitted a claim for service 
connection for a right ankle injury.  However, in a rating 
decision dated in December 2002, and issued in January 2003, 
the RO denied service connection for a left ankle disability.  
By stating the issue as a left ankle disability, the RO 
failed in the December 2002 rating decision to address the 
veteran's claim for a right ankle disability.  In a March 
2003 statement, the veteran wrote that he injured his right 
ankle during service in 1962.  The RO has issued a statement 
of the case and supplemental statement of the case on the 
right ankle issue, and the Board finds that appellate review 
of the right ankle issue is proper at this time.  As noted 
earlier, the left ankle issue is addressed in the Remand 
section of this decision. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 
90 days or more of active service during a war period or 
after December 31, 1946, certain chronic disabilities, such 
as arthritis, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In his July 2002 claim, the veteran essentially contended 
that he sustained an injury of his right ankle in service in 
1963, and that residuals of the service-connected right ankle 
injury were later aggravated by gouty arthritis.  He 
indicated that he received treatment for gouty arthritis 
beginning in 1993.

Medical records from the veteran's earlier period of active 
service show that he was seen at sick call in September 1962, 
reporting pulled tendons in both feet.  Later in September 
1962, he was seen for a swollen left ankle.  He indicated 
that he had bent the ankle.  Left ankle x-rays were negative 
for fracture.  The treating practitioner referred the veteran 
for an orthopedic consultation.  In November 1962, the 
veteran reported pain in his ankle on inversion and eversion.  
The treating practitioner prescribed ankle exercises.  On 
follow-up a month later, the practitioner reported that the 
ankle was improving.  The veteran continued to have some pain 
in the ankle, and the practitioner prescribed ongoing and 
more demanding exercises.  

In February 1963, the veteran was seen for a sprain of the 
left ankle.  The ankle was wrapped with an elastic bandage.  
In March 1963, a consulting orthopedist noted that the pain 
was localized at the tibiotalar joint.  The orthopedist 
commented that there might be a small bit of synovium in the 
ankle that was catching at that area.  The orthopedist stated 
that if the symptoms did not improve, he would be admitted 
for surgery in April.

In a November 1963 orthopedic consultation, the veteran 
related that left ankle surgery planned for April 1963 had 
been prevented by the veteran's deployment to another 
location.  In November 1963, the veteran reported several 
sprains of the left ankle in 1962, and ongoing aching in the 
ankle.  The orthopedist noted tenderness over the talofibular 
ligament.  X-rays showed some calcification of the 
talofibular ligament.  The orthopedist concluded, based on 
the level of the veteran's symptoms, that surgery was not 
indicated at that time.  The report of a January 1964 
examination of the veteran for separation from service noted 
a history of a sprained ankle, with calcification of the 
talofibular ligament, asymptomatic at the time of the 1964 
examination.

No disorder of the lower extremities was noted on the reports 
of examinations of the veteran in February 1965, for entrance 
into reserve service, or in May 1965, for entrance into his 
second period of active service.  Similarly, no disorder of 
the lower extremities was noted on the reports of 
examinations of the veteran during service in November 1965, 
or in August 1966, for separation from his second period of 
service.  The claims file contains reports of examinations of 
the veteran in 1974 and 1976, for reserve service.  There 
were no complaints or findings regarding the right ankle or 
other parts of the lower extremities at those times.

In statements in support of his claims, the veteran has 
indicated that he has had gout since the 1980s.  He stated 
that he began receiving private medical treatment for gouty 
arthritis in 1993.  The RO requested records from the private 
physician the veteran identified as having treated him for 
gouty arthritis, but those records have not been received.  
The claims file contains records of treatment by another 
private physician in 1992 to 1994, but those records are 
silent for problems involving the lower extremities.

The claims file contains records, dated in 1996 through 2005, 
of medical treatment of the veteran at the correctional 
institution where he is incarcerated.  The treatment records 
show that the veteran was noted to have gout and gouty 
arthritis.  During some periods he has been on medication for 
gout.  He has had symptoms attributed to gout in his right 
and left feet and right and left knees.

In February and March 1996, the veteran was seen for 
tendonitis of the right achilles tendon.  In June 1998, he 
reported pain in his right ankle, after twisting the ankle 
while working.  Right ankle x-rays showed no evidence of 
acute fracture.  There was a small osseous body consistent 
with a loose body.  Mild soft tissue swelling was present.  
In September 2001, the veteran reported pain in his right 
heel when walking.  The treating practitioner's impression 
was plantar fasciitis.

Although the veteran's service medical records document left 
ankle problems, they do not support a finding of any right 
ankle injury or disorder.  The Board believes it highly 
significant that all of the service examination reports show 
that the lower extremities were clinically normal, and the 
veteran did not report any right ankle injury or complaints 
at the times of these examinations.  There was no report of 
right ankle symptoms at separation from service in January 
1964.  No right ankle disorder or complaint was noted on 
active service examinations in 1965 and 1966, nor in reserve 
service examinations in 1974 and 1976.  Records in the claims 
file show treatment many years after service, in the 1990s 
forward, for gouty arthritis affecting areas including the 
right foot, and for other right ankle and foot problems.  The 
preponderance of the evidence is against a finding that right 
ankle disability, to include gouty arthritis, was manifested 
during service or for many years thereafter.  




ORDER

Entitlement to service connection for a right ankle 
disability, to include gouty arthritis, is not warranted.  To 
this extent, the appeal is denied. 


REMAND

Left Ankle Disability

With regard to the issue of entitlement to service connection 
for left ankle disability, the Board views the December 2002 
rating decision as an effective denial of the issue.  The 
failure to expressly address the left ankle constituted a 
denial.  The Board also views the October 2003 letter from 
the veteran expressing an intent to appeal as a timely notice 
of disagreement to the left ankle denial.  Appropriate 
action, including issuance of a statement of the case, is 
therefore necessary with regard to the left ankle issue.  38 
C.F.R. § 19.26.  Manlincon v. West, 12, Vet.App. 238 (1999).

The Board also notes that service medical records clearly 
document inservice left ankle symptoms.  As such, the Board 
finds that VA's duty to assist the veteran requires a VA 
examination and opinion.  Such development should be 
accomplished prior to readjudication of the left ankle issue. 

After the veteran and his representative are furnished a 
statement of the case on the left ankle issue, they will have 
the opportunity to complete an appeal on this issue by filing 
a timely substantive appeal if they so wish. 

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
examination, to include any medically 
indicated special tests, for the purpose 
of determining the nature and etiology of 
any current chronic left ankle disability.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  The 
examiner's attention is specifically 
directed to the service records submitted 
by the veteran documenting left ankle 
symptomatology.  As to any current left 
ankle disability, to include gouty 
arthritis, found on examination, the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
such current disability is causally 
related to the left ankle symptoms noted 
during service. 

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for left ankle disability, to 
include gouty arthritis.  If the benefit 
sought remains denied, the veteran and his 
representative should be furnished a 
statement of the case.  They should also 
be informed of the need to file a timely 
substantive appeal if the veteran wishes 
to complete an appeal on the left ankle 
issue.  If a timely substantive appeal is 
received, then the case should be 
forwarded to the Board for appellate 
review. 

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


